EX-99(h)(1)(D) Thirteenth Amended and Restated Schedule A to the Transfer Agency Agreement by and between Scout Funds and UMB Fund Services, Inc. Funds Scout Mid Cap Fund Scout Small Cap Fund Scout International Fund Scout Global Equity Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Unconstrained Bond Fund Scout Low Duration Bond Fund Scout Emerging Markets Fund The undersigned, intending to be legally bound, hereby execute this Thirteenth Amended and Restated Schedule A to the Transfer Agency Agreement dated April 1, 2005, and executed by and between Scout Funds and UMB Fund Services, Inc., to be effective as of the 1st day of July, 2013. UMB FUND SERVICES, INC.SCOUT FUNDS By: /s/ John P. Zader /s/ Andrew J. Iseman Title:John P. Zader, CEOTitle: Andrew J. Iseman, President
